323 F.2d 420
F. L. BROWN, Appellant,v.CHICAGO, ROCK ISLAND & PACIFIC RAILROAD COMPANY, Appellee.
No. 17379.
United States Court of Appeals Eighth Circuit.
Oct. 10, 1963.

William J. Marsh, Kansas City, Mo., for appellant; S. David Trusty, of Popham, Thompson, Popham, Trusty & Conway, Kansas City, Mo., with him on the brief.
Hale Houts, of Houts, James, Randall, Hogsett & McCanse, Kansas City, Mo., for appellee.
Before SANBORN and MATTHES, Circuit Judges, and ROBINSON, District judge.
PER CURIAM.


1
Appellant (plaintiff) filed this suit in the Curcuit Court of Jackson County, Missouri, on February 14, 1961, claiming he was libeled and damaged by a letter written by appellee (defendant).  The action was removed to the United States District Court, Western District of Missouri.  Concededly, the letter was addressed to a third person, was written by appellee on April 16, 1958, and was not discovered or seen by appellant until November, 1959.  The district court granted appellee's motion for a summary judgment and dismissed appellant's complaint with prejudice on the ground that appellant's cause of action was barred by Missouri's two-year statute of limitations.  V.A.M.S. 516.140.


2
Appellant contends that a genuine issue of fact exists as to when the alleged libelous letter was published, and argues that the pleadings, admissions, depositions, and other documents do not conclusively establish that, under Missouri law, the letter was published, as found by the trial judge, on April 17, 1958-- more than two years before the action was commenced.


3
The facts are accurately set forth below at 212 F. Supp. 832 (D.C., 1963) and need no further elaboration here.  Having carefully examined the record, the contentions of the parties, and the applicable Missouri law, we are satisfied that the trial court reached a permissible conclusion in granting appellee's motion for summary judgment and thereby holding that the cause of action was barred.


4
Affirmed.